Title: General Orders, 9 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 9th 1775.
Parole, Effingham.C. Sign, Watertown.


The Continental Congress having been pleased to appoint Horatio Gates Esqr. Brigadier General, and Adjutant General of the Army; he is to be obeyed as such; and all Orders transmitted

through him from the Commander in Chief, whether written, or verbal, are to be punctually, and immediately obey’d.
All soldiers, more than two a Company, who are at present absent on Furlough, and all Officers, non Commissioned Officers, and Soldiers, who have not join’d their respective Corps, to be ordered forthwith to Camp. The Commanding Officers of Corps to be answerable to the General, for an immediate obedience to this order.
The General (or in his absence) The Commanding Officer at Roxbury, to send a report every day in writing, sealed up, to the Commander in Chief at Head Quarters, in Cambridge, of all the material Occurrences of the preceeding day; mentioning particularly, all Arrivals of Ships and Vessels in the bay; and what changes and alterations are made, in the Stations of the Men of war, Transport’s, and floating batteries &c.
